                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 JAMES ANDREW LOHNES,

                       Plaintiff,

                       v.                                       No. 2:19 CV 330

 MAGISTRATE JUDGE JOHN E.
 MARTIN,

                       Defendant.

                                    OPINION and ORDER

       James Andrew Lohnes, a prisoner without a lawyer, filed a motion entitled,

“Second Successive Motion to Alter or Amend Judgment Rule 59(e)” in this closed case.

(DE # 17.) The court construes it as a motion pursuant to Federal Rule of Civil

Procedure 60(b) because it was filed more than 28 days after the entry of judgment. See

Banks v. Chicago Bd. of Educ., 750 F.3d 663, 666 (7th Cir. 2014). Pursuant to Rule 60(b)(1),

“the court may relieve a party . . . from a final judgment . . . for . . . mistake,

inadvertence, surprise, or excusable neglect . . ..” However, relief under Rule 60(b) is an

“extraordinary remedy” that should only be granted in “exceptional circumstances.”

Karraker v. Rent-A-Center, Inc., 411 F.3d 831, 837 (2005).

       The court dismissed this case on December 9, 2019. (DE # 4.) Lohnes filed a

motion to reconsider (DE # 7) on December 19, 2019, followed the next day by a notice

of appeal (DE # 8). The court denied the motion to reconsider on January 16, 2020,

noting that seeking injunctive relief against a federal judge who ruled against him in a
separate, pending civil rights lawsuit is frivolous. (See DE # 14 at 2–3 (citing Johnson v.

McCuskey, 72 F. App’x 475, 476–77 (7th Cir. 2003))).

       Once a notice of appeal is filed, district courts are generally divested of

jurisdiction. Ameritech Corp. v. Intl. Broth. of Elec. Workers, Loc. 21, 543 F.3d 414, 418 (7th

Cir. 2008). However, “[d]istrict courts possess limited authority to deny Rule 60(b)

motions while an appeal is still pending, allowing the court of appeals to make its

resolution a final one, knowing that a district court has no desire to amend its ruling.”

Id. at 418–19; see also Fed. R. Civ. P. 62.1(a)(2).

       This court has again reviewed the filings in this case and stands by its previous

rulings. There is no basis under Rule 60(b) to alter or amend the judgment. For these

reasons, the “Second Successive Motion to Alter or Amend Judgment” (DE # 17) is

DENIED.

                                              SO ORDERED.
       Date: February 6, 2020
                                              s/James T. Moody
                                              JUDGE JAMES T. MOODY
                                              UNITED STATES DISTRICT COURT




                                                 2
